Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-19-2005

Bolus v. Cappy
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3835




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Bolus v. Cappy" (2005). 2005 Decisions. Paper 819.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/819


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 04-3835


                               ROBERT C. BOLUS, SR.,

                                            Appellant

                                   v.
                RALPH J. CAPPY; RONALD D. CASTILLE;
            RUSSELL M. NIGRO; SANDRA SCHULTZ NEWMAN;
         THOMAS G. SAYLOR; J. MICHAEL EAKIN; WILLIAM H. LAMB


                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                             (D.C. Civil No. 03-cv-01319)
                       District Judge: Hon. A. Richard Caputo


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     June 3, 2005

           BEFORE: FUENTES, GREENBERG and COWEN, Circuit Judges

                                 (Filed: July 19, 2005 )




                                       OPINION


COWEN, Circuit Judge.

      Robert Bolus appeals the District Court’s order dismissing his complaint against

seven justices of the Pennsylvania Supreme Court on the basis that the Court lacked
subject matter jurisdiction under the Rooker-Feldman doctrine. Bolus contends that the

Rooker-Feldman doctrine is inapplicable because the state court never reached the merits

of his claim and the state procedural barriers are contrary to state and federal

constitutional protections. We have jurisdiction pursuant to 28 U.S.C. § 1291 because the

District Court’s dismissal for lack of subject matter jurisdiction is a final order. We will

affirm the judgment of the District Court.

       As we write solely for the parties, we only provide a brief recitation of the facts.

In 1991, Bolus was convicted of several felonies, including receiving stolen property,

tampering with or fabricating evidence, and criminal solicitation. After unsuccessfully

appealing his conviction, Bolus served his sentence and was released.

       In 2001, Bolus was the Republican nominee for Mayor of Scranton. However, the

Pennsylvania Commonwealth Court determined that Bolus was ineligible to hold public

office due to his felony convictions and the Pennsylvania Supreme Court affirmed.

       After allegedly discovering new evidence which formed the basis for him to

challenge his conviction, Bolus filed a petition for a writ of habeas corpus in

Pennsylvania Commonwealth Court. The petition was denied on the ground that Bolus

was no longer in custody. Bolus unsuccessfully appealed that denial. Bolus petitioned

for a writ of habeas corpus in federal court which was denied and we denied his request

for a certificate of appealability. After being arrested on new charges, Bolus filed a

motion for reconsideration with the Pennsylvania Superior Court which was denied.



                                              2
       The present federal civil rights action was filed in August, 2003, alleging that the

justices of the Pennsylvania Supreme Court violated Bolus’ due process rights by denying

his habeas petition. Bolus seeks to enjoin the justices from “denying him full and fair

access to habeas corpus review under Article 1, Section 14 of the Pennsylvania

Constitution.” (Compl. at 5.) The District Court dismissed the complaint and this appeal

ensued.

          We exercise plenary review over an order granting a motion to dismiss for lack of

subject matter jurisdiction. See Marran v. Marran, 376 F.3d 143, 149 (3d Cir. 2004).

       The Rooker-Feldman doctrine provides that “federal district courts lack subject

matter jurisdiction to review final adjudications of a state’s highest court or to evaluate

constitutional claims that are inextricably intertwined with the state court’s decision in a

judicial proceeding.” FOCUS v. Allegheny County Court of Common Pleas, 75 F.3d 834,

840 (3d Cir. 1996) (internal quotation marks and citation omitted); see also District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983) (“[A] United States

District Court has no authority to review final judgments of a state court in judicial

proceedings.”); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923) (“If the

constitutional questions stated in the bill actually arose in the cause, it was the province

and duty of the state courts to decide them; and their decision, whether right or wrong,

was an exercise of jurisdiction.”).




                                              3
       A claim is inextricably intertwined with the state court decision when “federal

relief can only be predicated upon a conviction that the state court was wrong.” Marran,

376 F.3d at 150 (internal quotation marks and citation omitted). In other words, the

doctrine precludes federal review when “in order to grant the federal plaintiff the relief

sought, the federal court must determine that the state court judgment was erroneously

entered or must take action that would render the judgment ineffectual.” FOCUS, 75

F.3d at 840.

       To determine whether a claim is inextricably intertwined with a state court

adjudication, we must identify the grounds on which the state court’s decision rests.

Here, the state court denied Bolus’ petition for a writ of habeas corpus because he was no

longer in custody as defined by Pennsylvania law. 42 Pa. Cons. Stat. Ann. § 9543(a) (“To

be eligible for relief . . . petitioner must plead and prove . . . [t]hat the petitioner has been

convicted of a crime . . . and is at the time relief is granted: (I) currently serving a

sentence of imprisonment, probation or parole for the crime. . . .”). Bolus argues that the

justices violated his due process rights by improperly holding that he was barred under

Pennsylvania law from bringing his state habeas petition and seeks injunctive relief

preventing the justices from “denying him full and fair access to habeas corpus review.”

(Compl. at 5.)

       In order for us to grant the injunction, we would have to conclude that the state

court made an incorrect factual or legal determination regarding Bolus’ custody and



                                                4
would have to effectively reverse his state decision or void its ruling. See Feldman, 460

U.S. at 486-87 (“[T]heir allegation that the [state court] acted arbitrarily and capriciously

in denying their petitions . . . required the District Court to review a final judicial decision

of the [state] court . . . . These allegations are inextricably intertwined with the [state

court’s] decisions . . . . The District Court, therefore, does not have jurisdiction over these

[claims].”) Bolus has not demonstrated how the relief he seeks in federal court will leave

his state court adjudication intact. When, as here, “the federal court must determine that

the state court judgment was erroneously entered, or must take action that would render

the state court judgment ineffectual,” Rooker-Feldman serves as a complete bar to

federal jurisdiction. Marran, 376 F.3d at 150 (quoting FOCUS, 75 F.3d at 840). We

agree with the District Court’s conclusion:

              The only way that I could determine if Plaintiff’s due process
              rights were violated is by making a determination that the state
              court’s holding pursuant to title 42, section 9543 of the
              Pennsylvania Consolidated Statutes was improper. In particular,
              Plaintiff is asking the Court to interpret Pennsylvania’s rules of
              procedure, determine that the state court’s decision was wrong,
              and enjoin the state supreme court from ruling on state law. This
              is exactly the type of determination that the Rooker-Feldman
              doctrine prohibits.

(App. at 9-10.)

       Bolus failed to demonstrate how any of his federal claims regarding his state court

proceedings and appeals are entitled to federal district court review. The United States

Supreme Court, rather than a federal district court, sits as the ultimate reviewer of state



                                               5
court decisions. “Judicial errors committed in state courts are for correction in the state

court systems, at the head of which stands the United States Supreme Court; such errors

are no business of ours. . . .” Port Auth. Police Benevolent Ass’n, Inc. v. Port Auth. of

N.Y. and N.J. Police Dep’t, 973 F.2d 169, 176-177 (3d Cir. 1992) (internal quotation

marks and citation omitted).1

       Relying on Whiteford v. Reed, Bolus argues that the Rooker-Feldman doctrine is

inapplicable because the state court never reached the merits of his claim. 155 F.3d 671

(3d Cir. 1998). In Whiteford, the state court dismissed the petition because it failed to

conform to Pennsylvania’s laws of appellate procedure. Whiteford’s federal action

requested the district court to determine whether Pennsylvania’s Health Care Services Act

violated his federal constitutional rights. Unlike the claims here, the claims in Whiteford

“did not require the district court to determine that the state court’s decision was wrong or

void the state court’s ruling. The district court was not requested to interpret

Pennsylvania’s rules or appellate procedure, it was asked to interpret the [federal]

Constitution.” Id. at 674 (internal quotations and citations omitted).

       Because the relief requested in federal court requires a determination that the state

court’s judgment was erroneously entered, the issues are inextricably intertwined with the



   1
     We recognize that “habeas corpus jurisdiction of the lower federal courts is a
constitutionally authorized exception to the principle of Rooker-Feldman.” Blake v.
Papadakos, 953 F.2d 68, 72 n.2 (3d Cir. 1992). This exception, however, is inapplicable
here because this appeal does not involve a petition for a writ of habeas corpus relief filed
under 28 U.S.C. § 2254.

                                              6
state court’s decision and the District Court correctly determined that it lacked subject

matter jurisdiction to consider the case.

       For the foregoing reasons, the judgment of the District Court entered on August

31, 2004, will be affirmed.




                                              7